             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          4:12CR3035
    vs.
                                                     ORDER
KAVEH ABRION RANSON,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Supervised
          Release Hearing (filing 85) is granted.

    2.    Defendant Kaveh Abrion Ranson’s violation of supervised release
          hearing is continued to July 11, 2019, at 2:00 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 3rd day of June, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
